Citation Nr: 0721841	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a skin condition, 
including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




REMAND

The veteran served on active duty from March 1967 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
After the veteran moved, responsibility for this appeal was 
transferred to the RO in North Little Rock, Arkansas.   

In his May 2004 substantive appeal, the veteran checked the 
box stating "I want a BVA hearing at a local VA office  
before a member, or members, of the BVA" and he wrote the 
word "video" following that line on the VA Form 9.  In his 
March 2006 substantive appeal, he checked the box stating "I 
do not want a BVA hearing."  

In June 2007, the Board wrote to the veteran asking him to 
clarify whether he wanted a Board hearing.  In July 2007, a 
reply was received from the veteran that he wants to appear 
before a Veterans Law Judge by means of a videoconference 
hearing at the RO in North Little Rock, Arkansas.  

No hearing has been held.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

Schedule the veteran for a BVA 
videoconference hearing at the North 
Little Rock, Arkansas, RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




